Opinion filed June 2, 2017




                                        In The

        Eleventh Court of Appeals
                                     __________

                                No. 11-15-00093-CV
                                    __________

                      MARIO PATTERSON, Appellant
                                           V.
                      RONALD FOX ET AL., Appellees


                     On Appeal from the 259th District Court
                                 Jones County, Texas
                             Trial Court Cause No. 023532


                      MEMORANDUM OPINION
      Appellant, Mario Patterson, is currently incarcerated at the Robertson Unit of
the Institutional Division of the Texas Department of Criminal Justice, which is
located in Jones County. Appearing pro se and in forma pauperis, Appellant
challenges the trial court’s order in which it dismissed his suit as frivolous for failure
to comply with Chapter Fourteen of the Texas Civil Practices and Remedies Code.
We affirm.
      On February 18, 2015, Appellant filed the underlying action against
Warden Ronald Fox, Property Officer Crystal Reyes, and Officer “John Doe.”
Appellant alleged that that on July 16, 2014, “John Doe” did a cell search and took
the following: “1 green mug, 1 white mug, 1 tea box ‘new’, 6 white shoe laces, 1
watch, 1 [pair of] New Balance Shoes.” Appellant further claimed that, after the
search, Officer Doe did not give him confiscation paperwork. Appellant asserted
that Officer Doe committed trespass to personal property, conversion, and theft of
personal property. Appellant also sued Fox and Reyes because he believed that they
had the power to give the property back but had not done so. Appellant alleged that
all Appellees committed intentional infliction of emotional distress and that they
inflicted mental anguish against him. The attorney general filed an amicus curiae
advisory with the trial court in which he alleged that Appellant had not complied
with Chapter Fourteen of the Civil Practice and Remedies Code.
      We review a trial court’s dismissal of an inmate’s suit under Chapter Fourteen
for abuse of discretion. See Wilson v. TDCJ–ID, 268 S.W.3d 756, 758 (Tex. App.—
Waco 2008, no pet.); Bishop v. Lawson, 131 S.W.3d 571, 574 (Tex. App.—Fort
Worth 2004, pet. denied); Thompson v. Tex. Dep’t of Criminal Justice–Inst. Div., 33
S.W.3d 412, 414 (Tex. App.—Houston [1st Dist.] 2000, pet. denied). A trial court
abuses its discretion if it acts in an arbitrary or unreasonable manner without
reference to guiding rules or principles. Garcia v. Martinez, 988 S.W.2d 219, 222
(Tex. 1999). When we review matters committed to the trial court’s discretion, we
may not substitute our own judgment for that of the trial court.         Walker v.
Packer, 827 S.W.2d 833, 839 (Tex. 1992).
      Appellant filed a Step 1 grievance on July 29, 2014. The warden found that
the confiscated property was contraband. He stated that the property would not be
returned and that no further action was warranted. Appellant then filed a Step 2


                                         2
grievance on October 27, 2014. On January 2, 2015,1 the Assistant Regional
Director found that the “items were examined and deemed to have been altered.
There was no evidence found to support [Appellant’s] allegation of staff misconduct
or that staff acted inappropriate[ly].” Again, no further action was warranted.
        Chapter Fourteen of the Texas Civil Practice and Remedies Code applies to
lawsuits filed by an inmate in a district court, county court, justice of the peace court,
or small claims court where the inmate files an affidavit or unsworn declaration of
an inability to pay costs. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West
2017). The legislature enacted Chapter Fourteen to control the flood of frivolous
lawsuits being filed in Texas courts by prison inmates because these suits consume
many valuable judicial resources with little offsetting benefits. Bishop, 131 S.W.3d
at 574. Chapter Fourteen sets forth procedural requirements an inmate must satisfy
as a prerequisite to filing suit. See CIV. PRAC. & REM. §§ 14.002, 14.004–.006; see
also Lilly v. Northrep, 100 S.W.3d 335, 336 (Tex. App.—San Antonio 2002, pet.
denied).
        Section 14.005(b) provides that “[a] court shall dismiss a claim if the inmate
fails to file the claim before the 31st day after the date the inmate receives the written
decision from the grievance system.” CIV. PRAC. & REM. § 14.005(b). A suit that is
not timely filed pursuant to Section 14.005(b) is barred and may be dismissed with
prejudice. Ellis v. TDCJ, No. 11-12-00298-CV, 2015 WL 581635, at *2 (Tex.
App.—Eastland Feb. 5, 2015, no pet.) (mem. op.); Moreland v. Johnson, 95 S.W.3d
392, 395 (Tex. App.—Houston [1st Dist.] 2002, no pet.).
        Appellant filed this lawsuit on February 18, 2015, 47 days after the Step 2
grievance was signed, dated, and returned. Appellant should have filed the lawsuit

        1
         We note that the Step 2 grievance form was dated by the Assistant Regional Director as “January 2,
2014.” However, the Step 2 grievance form was not filed by Appellant until October 27, 2014, and after
an extension, was due by January 5, 2015. Consequently, we believe the correct date that it was signed was
January 2, 2015.

                                                    3
by February 2, 2015. See CIV. PRAC. & REM. § 14.005(b). Accordingly, we cannot
say that the trial court abused its discretion when it dismissed Appellant’s lawsuit.
Appellant’s sole issue on appeal is overruled.
      We affirm the order of the trial court.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE


June 2, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          4